Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 1 of 8



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                Case No.: 0:19-CV-61140

 BLAKE TURIZO, individually and on
 behalf of all others similarly situated,

         Plaintiff,
                                                                                            CLASS ACTION
 v.
                                                                                            JURY TRIAL DEMAND
 ATLANTIC COAST ENTERPRISES,
 LLC d/b/a ACE LUBE CENTERS,
 LLC,

       Defendant.
 ________________________________/

                        SECOND AMENDED CLASS ACTION COMPLAINT

         Plaintiff BLAKE TURIZO (“Plaintiff”) brings this class action against Defendant

 ATLANTIC COAST ENTERPRISES, LLC d/b/a ACE LUBE CENTERS, LLC(“Defendant”)

 under 47 U.S.C. § 227, et seq., the Telephone Consumer Protection Act (“TCPA”).

                                          JURISDICTION AND VENUE

         1.         Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff alleges violations of a

 federal statute, and under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class, and at least

 one Class member will belong to a different state than Defendant.

         2.         Plaintiff seeks up to $1,500.00 in damages for each call (text message) in violation of

 the TCPA, which, when aggregated among a proposed class numbering in the thousands, or more,

 exceeds the $5,000,000 threshold for federal court jurisdiction under the Class Action Fairness Act.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here

                                                          PARTIES

                                                                                                                    PAGE | 1 of 8
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 2 of 8



        4.          Plaintiff is a natural person who, at all times relevant to this action, was a resident of

 Broward County, Florida.

        5.          Defendant is a Florida limited liability company, with a principal office located in

 Norwalk, Connecticut.

        6.          Defendant directs, markets, and controls its online business in the United States.

                                                     ALLEGATIONS

        7.          In efforts to drum-up business, Defendant would uniformly send marketing text

 messages to thousands of consumers at a time and provided different types of offers and savings for

 future purchases.

        8.          Defendant has sent at least one thousand illegal text messages over the last four years

 preceding this lawsuit

        9.          Plaintiff was sent marketing text messages without Plaintiff’s express written consent.

        10.         Below is a depiction of a text message received by Plaintiff from Defendant:




                                                                                                                    PAGE | 2 of 8
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 3 of 8



          11.         Defendant’s text messages constitute telemarketing because said text messages

 encourage the future purchase of Defendant’s products by consumers.

          12.         Plaintiff received the subject text messages within this judicial district and, therefore,

 Defendant’s violation of the TCPA occurred within this district.

          13.         Defendant caused other text messages to be sent to individuals residing within this

 judicial district.

          14.         At no point in time did Plaintiff provide Defendant with express written consent to be

 contacted by text for marketing purposes.

          15.         Plaintiff is the subscriber and sole user of the ***-***-9685 phone number.

          16.         Defendant utilized a combination of hardware and software systems to send the text

 messages at issue in this case. Said systems have the current capacity or present ability to generate or

 store random or sequential numbers or to dial sequentially or randomly at the time the call is made,

 and to dial such numbers, en masse, in an automated fashion without human intervention.

          17.         The impersonal and generic nature of Defendant’s text messages, demonstrates that

 Defendant utilized an ATDS in transmitting the messages.

          18.         To send the text message, Defendant used a messaging platform (the “Platform”)

 that permitted Defendant to transmit thousands of automated text messages without any human

 involvement.

          19.         The Platform has the capacity to store telephone numbers.

          20.         The Platform has the capacity to generate sequential numbers.

          21.         The Platform has the capacity to dial numbers in sequential order.

          22.         The Platform has the capacity to dial numbers from a list of numbers.

          23.         The Platform has the capacity to dial numbers without human intervention,


                                                                                                                      PAGE | 3 of 8
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 4 of 8



         24.         The Platform has the capacity to schedule the time and date for future transmission

 of text messages.

         25.         To transmit the text messages at issue, the Platform automatically executed the

 following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

 sequential order the numbers were listed; [2] The Platform then generated each number in the

 sequential order listed and combined each number with the content of Defendant’s message to

 create “packets” consisting of one telephone number and the message content; [3] Each packet

 was then transmitted in the sequential order listed to an SMS aggregator, which acts an

 intermediary between the Platform, mobile carriers (e.g. AT&T), and consumers; and [4] Upon

 receipt of each packet, the SMS aggregator transmitted each packet – automatically and with no

 human intervention – to the respective mobile carrier for the telephone number, again in the

 sequential order listed by Defendant. Each mobile carrier then sent the message to its customer’s

 mobile telephone.

         26.         The above execution of Defendant’s instructions occurred seamlessly, with no

 human intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting

 thousands of text messages following the above steps in minutes, if not less.

         27.         Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 text messages also inconvenienced Plaintiff and caused disruption to his daily life.

                                                CLASS ALLEGATIONS

         28.         Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

 and on behalf of all others similarly situated.

                                                    PROPOSED CLASS


                                                                                                                     PAGE | 4 of 8
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 5 of 8



         29.         Plaintiff brings this case on behalf of the following class (the “No Consent Class” or

 the “Class”): [1] All persons in the United States [2] within the four years immediately preceding the

 filing of this Complaint [3] whose cellular telephone number [4] was sent one or more text message

 [5] using the same type of equipment used to text message Plaintiff [6] from Defendant or anyone on

 Defendant’s behalf.

         30.         Defendant and their employees or agents are excluded from the Class.

         31.         Plaintiff does not know the number of members in the Class but believes the Class

 members number in the several thousands, if not more.

                                                       NUMEROSITY

         32.         Upon information and belief, Defendant has placed automated calls to cellular

 telephone numbers belonging to thousands of consumers throughout the United States without their

 prior express written consent. The members of the Class, therefore, are believed to be so numerous

 that joinder of all members is impracticable.

         33.         The exact number and identities of the Class members are unknown at this time and

 can be ascertained only through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendant’s call records.

                                 COMMON QUESTIONS OF LAW AND FACT

         34.         There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are: [1] Whether Defendant made non-emergency calls to Plaintiff and Class

 members’ cellular telephones using an ATDS; [2] Whether Defendant can meet their burden of

 showing that they obtained prior express written consent to make such calls; [3] Whether Defendant

 conduct was knowing and willful; [4] Whether Defendant are liable for damages, and the amount of


                                                                                                                     PAGE | 5 of 8
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 6 of 8



 such damages; and [5] Whether Defendant should be enjoined from such conduct in the future.

         35.         The common questions in this case are capable of having common answers. If

 Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned to

 cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

 capable of being efficiently adjudicated and administered in this case.

                                                         TYPICALITY

         36.         Plaintiff’s claims are typical of the claims of the Class members, as they are all based

 on the same factual and legal theories.

                      PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         37.         Plaintiff is a representative who will fully and adequately assert and protect the

 interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

 representative and will fairly and adequately protect the interests of the Class.

                                                       SUPERIORITY

         38.         A class action is superior to all other available methods for the fair and efficient

 adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

 economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

 the Class are in the millions of dollars, the individual damages incurred by each member of the Class

 resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

 The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

 if every member of the Class could afford individual litigation, the court system would be unduly

 burdened by individual litigation of such cases.

         39.         The prosecution of separate actions by members of the Class would create a risk of

 establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For


                                                                                                                     PAGE | 6 of 8
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 7 of 8



 example, one court might enjoin Defendant from performing the challenged acts, whereas another may

 not. Additionally, individual actions may be dispositive of the interests of the Class, although certain

 class members are not parties to such actions.

                                                 COUNT I
                                        VIOLATIONS OF 47 U.S.C. § 227(b)

         40.         Plaintiff re-alleges and incorporates paragraphs 1-45 as if fully set forth herein.

         41.         Defendant used equipment having the capacity to store telephone numbers, using a

 random or sequential generator, and to dial such numbers and/or to dial numbers from a list

 automatically, without human intervention, to make non-emergency telephone calls to the cellular

 telephones of Plaintiff and the other members of the Class. These calls, or more precisely, text

 messages, were sent without regard to whether Defendant had first obtained express permission from

 the called party to send such text message. In fact, Defendant did not have prior express consent to text

 the cell phones of Plaintiff or the members of the putative Class when such text messages were sent.

         42.         Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic telephone

 dialing system to make non-emergency telephone calls to the cell phones of Plaintiff and the other

 members of the putative Class without their prior express consent.

         43.         As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

 and the other members of the No Consent Class were harmed and are each entitled to a minimum of

 $500.00 in damages for each violation. Plaintiff and the No Consent Class are also entitled to an

 injunction against future calls. To the extent Defendant’s misconduct is determined to be willful and

 knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

 recoverable by the members of No Consent Class.

         44.         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff

 and the No Consent Class, and against Defendant that provides the following relief: [1] Statutory

                                                                                                                     PAGE | 7 of 8
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61140-BB Document 41 Entered on FLSD Docket 10/10/2019 Page 8 of 8



 damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2] A permanent

 injunction prohibiting Defendant from violating the TCPA in the future through calling or texting cell

 phones using an automatic telephone dialing system; [3] A declaration that Defendant used an

 automatic telephone dialing system and violated the TCPA in using such to call or text the cell phones

 of Plaintiff and the No Consent Class; and [4] Any other relief the Court finds just and proper.

         DATED: October 10, 2019

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 10, 2019, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                     .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                  PAGE | 8 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
